PER CURIAM.
Demetrius McDuffie appeals the denial of his 3.800 motion to vacate his sentence for attempted first degree felony murder. He contends that the crime of attempted felony murder has been abolished by virtue of the supreme court’s decision in State v. Gray, 654 So.2d 552 (Fla.1995) and his sentence is therefore unlawful.
Although the crime of attempted felony murder has been abolished, the supreme court expressly limited its holding in Gray to those cases pending on direct review and not yet final. Id. at 554. McDuffie pled guilty to attempted first degree felony murder on November 3,1992 and was sentenced on that day to 23 years of imprisonment. When the Gray decision was rendered, McDuffie’s case was final and not pending direct review. By its own terms then, Gray affords no relief to McDuffie.
Affirmed.